Case 1:17-cr-00779-LAP Document 129-1 Filed 10/02/18 Page 1 of 6




           EXHIBIT A
        Case 1:17-cr-00779-LAP Document 129-1 Filed 10/02/18 Page 2 of 6



CASE NAME:            UNITED STATES v. CHI PING HO, 17 Cr. 779 (LAP)


EXHIBIT NUMBER:


DATE:


TIME:


FILE NAME:

SESSION NUMBER:

PARTICIPANTS:           CHI PING HO
                        ASSOCIATE-1


KEY:                    UNINTELLIGIBLE                            [U/I]
                        PHONETIC SPELLING                         [PH]
                        TRANSCRIBER’S NOTE                        []
__________________________________________________________________________
              Case 1:17-cr-00779-LAP Document 129-1 Filed 10/02/18 Page 3 of 6



 1   [indistinct background talk]

 2   [ASSOCIATE-1]: Hello?

 3   [CHI PING HO]: [Chinese, “Wei”, possibly “Hello”].

 4   [ASSOCIATE-1]: Hello?

 5   [CHI PING HO]: Hello, sorry.

 6   [ASSOCIATE-1]: Hey—hey, hello, Patrick. Hey, hey. Quick question. Um, can you talk for a

 7                  minute?

 8   [CHI PING HO]: Yeah.

 9   [ASSOCIATE-1]: Oh okay. I’m going to have a dinner with a—[first name of the PGA] tonight.

10                  So before I see him, there’s a couple of things I’d like to ask you. You—you want

11                  him to if his time allow, you’d like to have him give the speech, right? That [U/I

12                  00:50]

13   [CHI PING HO]: Yes. Just say it. [Chinese, “Thank you” ?] A few words of welcome. Just show

14                  his face is fine.

15   [ASSOCIATE-1]: Oh okay.

16   [CHI PING HO]: [crosstalk U/I 00:55]

17   [ASSOCIATE-1]: Oh okay.

18   [CHI PING HO]: --to say, lunch time.

19   [ASSOCIATE-1]: Oh okay. Okay. If you want the lunch time or tomorrow? Both?

20   [CHI PING HO]: Lunchtime. Lunchtime, tomorrow. Not the morrow. If he even comes the

21                  morrow, much better. If he comes for both--

22   [ASSOCIATE-1]: (laughs)

23   [CHI PING HO]: --but if he can come for only one, come to the lunch.
              Case 1:17-cr-00779-LAP Document 129-1 Filed 10/02/18 Page 4 of 6



 1   [ASSOCIATE-1]: Oh okay. Okay. That’s one question. Two, you talked about—something that

 2                 uh—I—you talked him about your thinking of –you mentioned you like to, you

 3                 know, ask him, leave his administration.

 4   [CHI PING HO]: Yes. Yes.

 5   [ASSOCIATE-1]: You did? Okay. Does he agree?

 6   [CHI PING HO]: Uh, he hasn’t given me time to do that yet. But—

 7   [ASSOCIATE-1]: Oh okay. Okay. So the last question, so sorry if I ask too direct—directly. Do—

 8                 have you, made some contribution to him, because we always, you know, we send

 9                 what he needed—he needs, you know, all the support to finish his position because

10                 his country is so small and he need raise all the fund to run his office. Have you

11                 done anything or you want to--?

12   [CHI PING HO]: Yeah, we already paid.

13   [ASSOCIATE-1]: Oh you did? Okay. Okay.

14   [CHI PING HO]: [U/I 2:16]

15   [ASSOCIATE-1]: Oh, okay, thank you, thank you for—

16   [CHI PING HO]: Well, not a whole lot but it’s--it’s okay. On a couple of occasions. But I think

17                 the major contribution will come in after we talk about what he can—what he can

18                 help us with.

19   [ASSOCIATE-1]: Oh okay, all right. All right. What you—what you mean major contribution?

20                 It’s after he return uh—leave the job?

21   [CHI PING HO]: Yes, yes.

22   [ASSOCIATE-1]: Oh, okay. He may need some money before he leave the job. (laughs)

23   [CHI PING HO]: Well, I think it’s something that we can talk and negotiate, you know.



                                                     3
             Case 1:17-cr-00779-LAP Document 129-1 Filed 10/02/18 Page 5 of 6



 1   [ASSOCIATE-1]: Yeah.

 2   [CHI PING HO]: But, uh, no, uh--

 3   [ASSOCIATE-1]: (laughs) Sorry, because I—I’m, you know, a friend of him for long, long time. I

 4                 spend a year—I, actually, this year—well, since before he take the position, we

 5                 started raise funds to support him because his country give him nothing and he

 6                 need, you know, to run his office. But anyway, sorry-- (laughs)

 7   [CHI PING HO]: Yeah, we’ve done something like that already.

 8   [ASSOCIATE-1]: Oh, right. Okay, good, good, good, good.

 9   [CHI PING HO]: We did—that’s how we got him in Hong Kong.

10   [ASSOCIATE-1]: Wonderful. Wonderful. Wonderful. Wonderful. Okay.

11   [CHI PING HO]: That’s not a—that’s not a problem. The problem is—uh, it’s give and take.

12   [ASSOCIATE-1]: Give and take. That’s—of course. This is the—this is business, right?

13   [CHI PING HO]: Yeah, right.

14   [ASSOCIATE-1]: Okay. Okay, Patrick, so any other things you want me to mention? Or just,

15                 push him to show up?

16   [CHI PING HO]: No, just to—just to—just to see if he can—if he can just come and drop in to

17                 see it. Either tomorrow, or day after tomorrow, or both.

18   [ASSOCIATE-1]: Okay, all right. I think maybe one he can do—if only one—

19   [CHI PING HO]: One is Tuesday then.

20   [ASSOCIATE-1]: Tuesday, lunch? Okay, yeah. Wonderful. Okay.

21   [CHI PING HO]: And you can come to the lunch but we have—you have to give us the name.

22   [ASSOCIATE-1]: Yeah, we bring few interesting people. I—I give you name tonight.

23   [CHI PING HO]: Okay, please. Okay?



                                                     4
            Case 1:17-cr-00779-LAP Document 129-1 Filed 10/02/18 Page 6 of 6



1   [ASSOCIATE-1]: Okay.

2   [CHI PING HO]: Thank you.

3   [ASSOCIATE-1]: Okay. Okay, Patrick. Okay, bye. Okay, bye bye.




                                                5
